Citation Nr: 0527354	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied service connection for 
bilateral hearing loss.

The Board notes the veteran had "fire-related" service, 
which means that based upon the veteran's period of service, 
his service medical records were presumably destroyed by an 
accidental fire at the National Personnel Records Center 
facility in St. Louis, Missouri in July 1973.  

In September 2003, the veteran and his spouse presented 
testimony at a Travel Board hearing before a Veterans Law 
Judge (VLJ) who is no longer at the Board.  In an August 2005 
letter, the veteran was advised of the Judge's departure.  
The veteran was also advised that he had the right to a new 
Board hearing because, by law, a VLJ who conducts a hearing 
on appeal must participate in the decision made on appeal.  
The veteran responded to the August 2005 letter stating he 
was ready for a decision as long as the evidence he presented 
after the hearing was considered in the decision.  The Board 
notes the veteran's response was deemed a waiver of a new 
Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for bilateral 
hearing loss.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

This case was previously before the Board in February 2004, 
at which time it remanded the claim for additional 
evidentiary development, including arranging an audiometric 
examination and obtaining treatment records from medical 
providers who treated the veteran after discharge from 
service.  In an April 2004 written statement, the veteran 
indicated who had treated him after discharge, but stated the 
records were not available because either the offices were no 
longer open or the offices did not keep records that were 
more than 25 years old.  The requested audiometric 
examination was conducted in April 2005.  

After this case was remanded in February 2004, the veteran 
indicated he was treated at the U.S. Army Hospital in 
Nuremberg, Germany from March to August 1957, for inability 
to hear and ringing in his ears.  In October 2004, the RO 
sent a request to the NPRC requesting in-patient clinical 
records from March to August 1957 at the U.S. Army Hospital 
in Nuremberg, Germany.

In March 2005, NPRC responded to the RO's request indicating 
that U.S. Army clinical records are not available before 
1960, but that they could request morning and/or sick 
reports.  NPRC also requested that the RO provide the 
veteran's "complete unit down to the smallest echelon."  
There is no indication in the claims file that the RO 
followed up on its request to NPRC.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should follow-up on its October 
2004 request for clinical records.  In 
particular, it should request morning and 
sick reports from March through August 
1957 for the veteran.  The RO should also 
include the veteran's complete unit 
information, which is as follows: Company 
B, 1st Brigade, 5th Infantry, APO 185.  

2.  The RO should request in-patient 
progress notes for the veteran from March 
through August 1957 at the U.S. Army 
Hospital in Nuremberg, Germany.

3.  The RO should issue a Supplemental 
Statement of the Case wherein it addresses 
the additional evidence submitted by the 
veteran after the May 2005 Supplemental 
Statement of the Case and any other 
evidence obtained.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

